DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for enhancing plants, classified in A01N 63/20.
II. Claims 10-16, drawn to a method of stabilizing apolar compounds, classified in C08L 5/16.
III. Claims 17-20, drawn to a composition, classified in C05G 5/30.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. In particular, invention I is made with metabolites derived from eukaryotic and prokaryotic sources whereas invention II only requires apolar compounds which can be found any many forms including inorganic chemicals. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the the process of invention I can be practiced with a materially different product from invention II, such as a product comprising an NPK fertilizer.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of invention II can be practiced with a materially different product from invention II, such as a product comprising an NPK fertilizer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Randall Shoemaker on 05/26/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




		Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  
Claim 2 recites “1-octene-3-ol”. It appears it should read “1-octen-3-ol” (emphasis added).
Claim 4 recites “sufactin”. It appears it should read “surfactin” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 5-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 3,  the metabolite of claim 1 that is derived from Trichoderma is recited in claim 3 to further be derived from Bacillus. However, Bacillus is a genus of bacteria and Trichoderma is a genus of fungi. Thus, Bacillus is not a further limitation of microorganisms within the Trichoderma genus. Therefore, it is unclear whether the Trichoderma of claim 1 is required or 
broaden the scope of the metabolite source from claim 1 (i.e. remove the Trichoderma limitation) so that claim 3 represents an embodiment where the metabolite is alternatively derived from Bacillus
amend claim 3 to indicate the mixture of metabolites further comprise metabolites derived from Bacillus 
Examiner will interpret the metabolite of claim 3 to refer to the embodiment wherein the agent includes a mixture of microbial metabolites derived from Bacillus spp. in addition to Trichoderma spp.
Regarding claim 5, the metabolites are derived from eukaryotic and prokaryotic sources. However, the preceding claim 1 limits the metabolites to be derived from Trichoderma (a eukaryotic source) Therefore, it is unclear whether the metabolite of claim 5 refers to a single microbial metabolite or a mixture of metabolites derived from multiple sources. One possible method applicant can correct for this is to amend claim 5 to indicate the mixture of metabolites further comprise metabolites derived from both eukaryotic and prokaryotic sources. For the purposes of compact prosecution, the examiner will interpret the metabolite of claim 5 to be a mixture of metabolites derived from both sources.
Regarding claim 6, as with claim 5, the claim recites “the metabolite” but lists more than one forms of metabolites. Thus, it appears “the metabolite” that is Trichoderma and Bacillus/Pseudomonas refers to the “mixture of microbial metabolites”. However, claim 1 already establishes the metabolite source is singularly derived from Trichoderma spp. Therefore, claim 6 does not properly further limit claim 1. For the purposes of compact prosecution, examiner will . 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harman (US 2015/0157027 A1).
Regarding claim 1, Harman teaches a method for enhancing of plants comprising: applying an agent to one or more locations in, on, around, proximal or by a plant, seed, crop, or root,
(Harman comprising applying the plant treatment agent to soil (e.g. around a plant, seed, crop or root) [0039]):
wherein the application occurs at the location and in such a way that impacts the plant or organism of interest in a beneficial manner

wherein the agent includes a microbial metabolite, or mixture of microbial metabolites, that increases the resistance of plants to pests and diseases or otherwise improves plant performance or resistance to stress 
(Harman defines plant treatment agent to include a microbial agent (e.g. metabolite) that possesses properties to induce resistance to plant diseases [0016]);
wherein the metabolites are derived from Trichoderma spp [0023].
Regarding claim 3, Harman teaches the method of claim 1, wherein the metabolite is derived from Bacillus spp [claim 7].
Regarding claims 5-6, Harman teaches the method of claim 1, wherein the metabolite is derived from eukaryotic sources and prokaryotic sources (claim 5), specifically Trichoderma (eukaryotic source) and Bacillus or Pseudomonas (prokaryotic source) (claim 6) [0023].
Regarding claim 7, Harman teaches the method of claim 1, wherein the agent is stabilized by sequestering in a cyclodextrin complex
(Harman teaches the plant treatment agent includes a terpene [0016] (e.g. agent), wherein the terpene is sequestered within the cyclodextrin [0012]).
Regarding claim 8, Harman teaches the method of claim 7, wherein the agent is used to coat a granule designed for application to agricultural soil or plant medium systems
(Harman teaches the plant treatment agent composition can be formulated for use as seed treatment (e.g. coating a granule) [0021, lines 1-4]).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siepe et al (US 2019/0230937 A1) (earliest priority to foreign application filed 02/09/2016). 
Regarding claim 1, Siepe et al teaches a method for enhancing of plants comprising: applying an agent to one or more locations in, on, around, proximal or by a plant, seed, crop, or root
(Siepe et al teaches a composition for effective plant growth [0056, lines 1-5] by applying the composition [0001, line 12] as a seed treatment and soil application [0353]),
wherein the application occurs at the location and in such a way that impacts the plant or organism of interest in a beneficial manner wherein the agent includes a microbial metabolite, or mixture of microbial metabolites, that increases the resistance of plants to pests and diseases or otherwise improves plant performance or resistance to stress 
(Siepe et al’s composition comprises at least one metabolite [0001, line 4] with beneficial effects such as pesticidal activity (e.g. resistance to pests) and improvement of plant health [0100]);
wherein the metabolites are derived from Trichoderma spp.
(Siepe et al teaches the metabolites produced from microorganisms selected from microbial pesticides [0096] that includes Trichoderma species such as T. harzianum [0074, last line]).
Regarding claim 2, Siepe et al teaches the method of claim 1, wherein the metabolite includes 1-octene-3-ol 
(Siepe et al teaches the composition comprises biopesticides and their metabolites [0006] such as (R-1-octen-3-ol [0064, line 10][claim 17, col. 2, last 6th line]).
Regarding claim 3, Siepe et al teaches the method of claim 1, wherein the metabolite is derived from Bacillus spp.

Regarding claim 4, Siepe et al teaches the method of claim 1, wherein the metabolite includes polyketides [0100, lines 2-4].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harman (US 2015/0157027 A1)  as applied to claims 1 and 8 above, and further in view of Harman (US 2014/0323297 A1, referenced hereinafter as “Harman-297”).
Regarding claim 9, Harman teaches the method of claim 8, but does not explicitly teach coating a fertilizer granule. However, Harman-297 discloses a similar microbial composition for enhancing plant growth comprising Trichoderma [abstract] wherein the composition is used to 
	Harman and Harman-297 are analogous inventions in the field of microbial composition for fertilizers. Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include utilize the microbial seed treatment of Harman as a fertilizer granule coating as disclosed by Harman-297. One of ordinary skill in the art would have been motivated to do so to achieve the beneficial properties of a microbial composition in order to enhance plant growth (Harman-297 [0129]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GARLEY whose telephone number is (571)272-4674.  The examiner can normally be reached on Monday - Friday 8:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER SMITH can be reached on 5712703599.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/AMANDA GARLEY/Examiner, Art Unit 1731                                                                                                                                                                                                        



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731